t c memo united_states tax_court larry d klaas petitioner v commissioner of internal revenue respondent larry d klaas lisa g klaas and apex insurance_company an anguilla british west indies corporation petitioners v commissioner of internal revenue respondent docket nos filed date david e ross ii for petitioners richard w kennedy and kirk m paxson for respondent memorandum findings_of_fact and opinion goeke judge these consolidated cases are before the court for determination of the tax consequences of the sale of a recreational vehicle park in respondent determined that petitioners larry d klaas and lisa g klaas are subject_to tax on the sale of the recreational vehicle rv park as mr klaas was the sole shareholder of the passthrough entities that held title to the property respondent determined deficiencies in federal_income_tax and penalties for and against petitioners larry d klaas and lisa g klaas petitioners klaas or petitioners and determined a federal_income_tax deficiency and penalty against mr klaas for as follows year deficiency dollar_figure big_number big_number penalties sec_6663 sec_6662 --- dollar_figure --- dollar_figure --- big_number for respondent determined in the alternative to the fraud_penalty that petitioners are liable for a sec_6662 accuracy-related_penalty respondent has conceded the deficiency and penalty against petitioners for mrs klaas is a party herein only because she filed joint income_tax returns with mr klaas for and respondent has not argued the fraud_penalty against mrs klaas for and we find that respondent has conceded the fraud_penalty against mrs klaas 1unless otherwise indicated all section references are to the internal_revenue_code code and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar as a protective measure respondent issued a notice_of_deficiency to apex insurance co apex for which determined that apex is subject_to tax on the sale of the recreational vehicle park in the event that we find that petitioners klaas are not subject_to tax on the sale of the recreational vehicle park for respondent determined against apex a federal_income_tax deficiency of dollar_figure a sec_6651 addition_to_tax of dollar_figure a sec_6651 addition_to_tax to be determined on the basis of the entire deficiency and a sec_6654 estimated_tax penalty of dollar_figure as a protective measure respondent also issued a notice_of_deficiency to mr klaas for in the event that we find that he is not subject_to tax on the sale of the recreational vehicle park in for respondent determined on the basis of a purported shareholder loan that mr klaas received a constructive_dividend from apex of dollar_figure respondent also determined a federal_income_tax deficiency of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure against mr klaas findings_of_fact the stipulation of facts and the accompanying exhibits are incorporated by this reference mr klaas resided in wyoming at the time of filing his petition mrs klaas resided in washington at the time of filing her petition apex is an insurance_company organized under the laws of anguilla british west indies and its place of business and registered office were in utah at the time its petition was filed mr klaas is engaged in the development and management of recreational vehicle parks throughout the united_states mr klaas has sold four rv parks for a profit after making repairs to the properties including the rv park at issue the silver spur rv park silver spur in mesa arizona mr klaas continued to own and manage other rv parks after selling silver spur in mr klaas owned silver spur through klaas development inc kdi an s_corporation at that time mrs klaas held an interest in kdi in mid-2000 ms klaas disposed of all her shares in kdi by the beginning of the year of the sale mr klaas was kdi’s sole shareholder before mr klaas became involved in the purchase and management of silver spur he was engaged in diverse lines of work including accounting for months following college importing bicycles selling airplanes running a family farm for years and working as a real_estate broker in early mr klaas sought tax planning and investment advice from merrill scott associates msa regarding his ownership of silver spur rv park in an date letter to msa mr klaas indicated that he anticipated refinancing silver spur and reinvesting the equity into other business ventures he estimated the value of silver spur at dollar_figure to dollar_figure million mr klaas specifically expressed an interest in investing in a new zealand mortgage company mr klaas understood that real_estate loans in new zealand earned high interest rates and new zealand imposed a low tax_rate on interest_income earned by foreign investors he stated that he wanted to form an entity somewhere that would not have to pay us taxes the letter also indicated mr klaas’s intent to purchase real_property in the united_states using the equity from silver spur in the date letter mr klaas asked msa for advice concerning the creation of an offshore entity for his investment in the new zealand mortgage company how to structure ownership of future u s real_estate purchases and how to structure ownership of an experimental aircraft on date msa presented a proposal to mr klaas for a financial master_plan that outlined the formation of multiple foreign entities and u s entities for tax planning purposes mr klaas executed an engagement letter with msa in date at that time mr klaas informed msa that he had decided not to pursue the new 2the parties stipulated that the date letter stated that mr klaas anticipated selling silver spur rv park for approximately dollar_figure to dollar_figure million however the letter did not say a sale was anticipated the letter stated because of trading restrictions i think i’ll just keep the mesa park refinance it every years to pull out equity the court may set_aside a stipulation that is clearly contrary to the facts disclosed by the record see 66_tc_312 zealand mortgage company investment and intended to invest all his equity from silver spur rv park in u s real_property mr klaas also informed msa of his plan to refinance silver spur rv park and indicated that it then had a market_value of dollar_figure million in date mr klaas refinanced silver spur rv park to receive approximately dollar_figure million in equity from the property on date kdi conveyed title to silver spur rv park to silver spur holdings l l c on account of a bank requirement for the refinancing silver spur holdings was incorporated on date and kdi was its sole shareholder silver spur holding is a disregarded_entity for federal tax purposes see sec_301_7701-3 proced admin regs on date silver spur holdings received an offer from cal-am properties inc cal-am to purchase silver spur rv park for dollar_figure million at that time mr klaas discussed silver spur with msa the creation of another entity to act as the seller of silver spur rv park although details of the plan are not clear from the record mr klaas also discussed with msa the use of a deferred_annuity to delay tax on the sale mr klaas expressed concerns to msa about his arizona state tax_liability from the sale of silver spur rv park because of these concerns mr klaas changed his legal residence to the state of washington in date mr klaas informed msa that he did not want to implement the financial master_plan as it related to the sale of silver spur rv park because of federal and state tax concerns that the plan did not adequately address mr klaas also stated that he understood from his communications with msa that there was no real tax advantage from foreign entities investing in us real_estate mr klaas continued to negotiate with cal-am over the sale of silver spur into date but mr klaas ultimately decided not to sell the property msa has since been enjoined from any sales activities and a receiver was appointed to distribute its assets to defrauded investors in date mr klaas again refinanced silver spur to obtain approximately dollar_figure million in equity from the property on date cal-am made a second offer to purchase silver spur from silver spur holdings for dollar_figure million mr klaas engaged in negotiations including the purchase_price in date mr klaas made a counteroffer for dollar_figure million and also changed the seller to include an entity to be formed mr klaas sought to delay the sale for tax planning purposes on date mr klaas sent an email to cal-am that requested a delay in the sale of silver spur for months because of estate_planning and a need to get his ducks in a row which mr klaas explained to mean time to set up a foreign captive_insurance_company as the owner of silver spur to minimize u s taxes on the sale before receiving this second offer from cal-am mr klaas had sought tax planning and investment advice from cornerstone strategic advisors cornerstone mr klaas had previously worked with the two principals of cornerstone--roger fuller a certified_public_accountant and michael bishop a tax attorney when they worked for msa mr bishop and mr fuller left msa in to form cornerstone mr bishop and mr fuller recommended forming a foreign captive_insurance_company that would qualify for tax-exempt status under sec_501 as the owner of silver spur to avoid u s tax on a sale cornerstone had also recommended foreign captive insurance_companies as a tax planning device to other clients mr fuller and mr bishop explained to mr klaas the tax advantages of the insurance_company and the ability to self-insure mr klaas was interested in self- insurance for an experimental turbine engine aircraft that he was having built mr klaas could not obtain insurance to pilot the airplane because he did not have sufficient flight experience on date mr klaas incorporated apex under the laws of the cook islands as a controlled_foreign_corporation within the meaning of sec_957 mr klaas is the sole shareholder of apex on that same date mr klaas executed an agreement and plan of merger on behalf of kdi and apex pursuant to the plan of merger kdi was to merge into apex with apex surviving in a transaction intended to qualify as a reorganization under sec_368 an a reorganization and kdi would cease to exist under the plan of merger mr klaas would transfer all of his shares in kdi to apex the kdi shares would be canceled and mr klaas would receive newly issued shares of apex the plan of merger contemplated that the merger would occur on date if the parties had satisfied all conditions to the merger by that date the plan of merger stated that the merger would become effective upon the filing of the merger documents the plan of merger permitted the parties to terminate the agreement at any time before the effective date by mutual consent or by unilateral action of either party if the merger was not consummated on or before date kdi and apex filed the merger documents with the state of washington on date on date silver spur was sold for dollar_figure million with silver spur holdings listed as the seller to norton karno mr karno cal-am assigned its contractual right to purchase silver spur to mr karno shortly before the sale cornerstone was not involved in the negotiations for the sale of silver spur after payment of the mortgage of approximately dollar_figure million and closing costs the proceeds were deposited into kdi’s bank account later that month kdi wired approximately dollar_figure million in proceeds to apex the legal documents prepared in connection with the sale list silver spur holdings as the transferor seller grantor or titleholder and were signed by mr klaas as president of kdi silver spur holdings’ sole member the documents include a master final settlement statement a general warranty deed a nonforeign certification a form_1099 certification a bill of sale and an owner’s affidavit and indemnity none of the documents lists apex as a shareholder of kdi mr klaas as president of kdi executed a document under penalties of perjury labeled non-foreign certification that states the transferor was not a foreign_person a foreign_corporation or foreign_estate as defined by the code the purpose of the certification is to inform the transferee that withholding is not required under sec_1445 which requires 10-percent withholding of the amount_realized on the sale of u s real_property by a foreign_person see sec_1_1445-2 income_tax regs the certification provided kdi’s taxpayer_identification_number as the transferor apex became licensed as an insurance_company on date cornerstone assisted with obtaining a corporate charter and insurance license for apex mr klaas has been the sole employee of apex since its inception upon receiving its license apex engaged sovereign insurance management l l c sovereign an entity related to cornerstone to provide insurance management services on date sovereign executed three income replacement policies for unrelated persons on apex’s behalf with gross annual premiums of dollar_figure on that same date apex entered into a reinsurance agreement with sovereign or a related_entity for the three policies thereby reducing apex’s potential liability from dollar_figure to dollar_figure as a result of the reinsurance agreement dollar_figure of the dollar_figure on account of the gross premiums shown on apex’ sec_2001 return was ceded to the reinsurance company reducing apex’s net premium income to dollar_figure apex reported the ceded insurance premiums as an expense on it sec_2001 return apex’s general ledger for listed accounts_receivable of dollar_figure on account of the gross premiums from the three policies recorded as unearned policy premiums apex did not receive payment for the dollar_figure in net_premiums from the three income replacement policies nor does the record establish that sovereign received payment for any amount of the premiums on these policies mr klaas terminated apex’s relationship with sovereign in because he was dissatisfied with its management services upon termination of apex’s relationship with sovereign apex received a refund of its management fees of dollar_figure which included a dollar_figure credit for the uncollected premiums apex did not issue any insurance policies in and did not renew the three income replacement policies from apex’s general ledger for continued to show dollar_figure in accounts_receivable from the three income replacement policies from in late date apex issued two insurance policies each with a 1-year term an aviation liability policy to winchester management inc wholly owned by mr klaas to insure an experimental aircraft to be piloted by mr klaas with an dollar_figure annual premium and a professional liability policy for cosmetic medicine and laser treatment med-spa policy with a dollar_figure annual premium issued to a day spa in california that performed botox injections and other cosmetic applications in apex reissued the aviation and med-spa policies and issued four additional policies a life policy on mr klaas with a dollar_figure annual premium a medical malpractice policy with a dollar_figure annual premium to a doctor who lost his hospital privileges and was unable to obtain insurance from other insurance_companies a health policy to mr klaas with a dollar_figure annual premium and a legal services policy to mr klaas with a dollar_figure annual premium in apex reissued five policies from with the exception of the med-spa policy with the same annual premiums and issued a pollution policy with a dollar_figure premium to a company of which mr klaas owned percent apex reinsured all of the policies issued in and to reduce its risk under the policies the annual premiums from the above policies are as follows no of self- total no of policies insurance policies annual premiums premiums from self- insurance -0- dollar_figure -0- -0- big_number dollar_figure big_number big_number big_number big_number year no evidence of the receipt of the annual premiums listed above was presented at trial apex reported program service revenue on form_990 return of organization exempt from income_tax as follows year revenue dollar_figure big_number big_number big_number big_number big_number apex did not issue any insurance policies in but reported program service revenue during and apex acted as a reinsurer of policies insured by other insurance providers through a pooling of insurance arrangement and earned revenue through this arrangement that accounts for the revenue reported in excess of the premiums from the above policies issued by apex the record does not contain evidence of the policies apex independently issued if any in and since its inception apex has sought niche markets within the insurance industry where other insurers would not provide coverage however apex quickly abandoned these niche markets or did not pursue them because of the costs and risks of the policies for example in sovereign pursued nursing home insurance on apex’s behalf because few insurers would provide insurance to nursing homes similarly mr klaas thought that apex found a profitable niche in the med-spa business after apex issued the first policy in date two other spa owners contacted apex about insurance mr klaas inquired about obtaining an insurance license in california however he decided to abandon med-spa insurance after he learned of the expense associated with obtaining an insurance license in california and a dollar_figure lawsuit was filed against the first policy holder after its decision not to pursue the med-spa industry niche apex unsuccessfully sought to partner with another insurance_company to write medical malpractice policies so that apex could avoid state insurance licensing requirements in apex began to pursue aviation insurance for experimental airplanes like the one piloted by mr klaas as a potential niche market apex negotiated a joint_venture with prime insurance co prime to write these policies mr klaas anticipated apex’s receiving a 5-percent commission on any policies issued by prime prime issued one policy for a dollar_figure premium the policy holder filed a claim within months of the policy’s issuance apex did not pay any portion of the claim because apex never finalized its agreement with prime thereafter apex’s relationship with prime became contentious and the parties terminated the relationship from to apex engaged five different insurance management companies mr klaas became dissatisfied with the management companies because of their inability to establish a profitable insurance_business for apex three of the management companies prepared business plans for apex sovereign prepared the first plan dated date david ross the attorney representing petitioners in this proceeding prepared the second plan in either or and altas insurance management prepared the third plan in connection with apex’s move to anguilla in date from its inception apex’s business plan was for a substantial portion of its business to be self-insurance apex’s business spur plan dated date stated annuity property casualty directors officers loss of income life and business interruption products shall be issued to and or for the benefit of apex principal lawrence klaas his associates and outside third parties pursuant to private not public transactions at least thirty of the business written will occur to outside third parties apex planned to rely on outside consulting firms for services including underwriting and marketing the business plan also projected net premium income for of dollar_figure and for of dollar_figure the business plan listed paid-in capital of dollar_figure and did not list any capital surplus in a date letter mr bishop for sovereign explained to mr klaas the conditions and tax consequences of forming and maintaining an offshore insurance_company the letter explained that apex’s investment_income is not subject_to tax but that any_tax benefits are subject_to mr klaas’s intent to operate a real insurance_company the tax benefits are merely incentives that congress has provided to form and operate bona_fide insurance_companies the letter also advised apex on the need for a substantial part of apex’s premium to originate from unrelated third parties on date kdi filed a final short-year return for for the period ending date on form_1120s u s income_tax return for an s_corporation the return indicated that the boards of directors of apex and kdi approved the plan of merger on date the return did not report the sale of silver spur the return reported the merger of kdi with and into apex on date and listed kdi stock as the assets transferred from the acquired company in exchange for apex stock mr klaas did not report the sale of silver spur on hi sec_2001 individual return on date apex filed an election under sec_953 to be treated as a u s domestic insurance_company for the tax_year the election listed apex’s gross underwriting_income and gross_investment_income in the respective amounts of dollar_figure and dollar_figure for the period from october to date the election annualized gross_income for to dollar_figure for purposes of the u s asset test described in notice_89_79 1989_2_cb_392 on date apex submitted form_1024 application_for recognition of exemption under sec_501 to be recognized as a tax-exempt_entity as described in sec_501 on form_1024 apex stated its intent to sell property and casualty insurance on date apex filed form_990 reporting the sale of silver spur and reporting total revenues of dollar_figure apex claimed that the sale of silver spur was not subject_to tax because apex is a tax-exempt_insurance_company under sec_501 in date mr ross provided a legal opinion that apex qualified as a tax-exempt captive_insurance_company under sec_501 on date respondent issued a final_determination that apex did not qualify for tax-exempt status under sec_501 the final_determination letter states that apex did not qualify as an insurance_company for and the heading of the letter identifies the years at issue as et seq and the form required to be filed as form_1120 u s_corporation income_tax return but the body of the letter does not indicate whether apex qualified for tax-exempt status for and the letter further states that apex must file returns on the form and for the years listed above the body of the letter does not mention form_1120 the internal_revenue_service has not granted tax-exempt status to apex for any year at issue petitioners concede that apex was not an insurance_company for but dispute respondent’s determination for and in the year following the sale of silver spur apex lent dollar_figure to mr klaas from the proceeds from the sale of silver spur mr klaas used the loan in part to purchase a personal_residence mr klaas executed a note on the property with a 5-percent interest rate and a maturity_date of date he also executed a deed_of_trust to secure the note filed with the county recorder approximately months later mr klaas sold the residence on date and repaid the loan as follows dollar_figure on date and dollar_figure on date opinion the issue for decision is the tax consequences of the sale of silver spur respondent contends that the facts show that 3respondent based the federal_income_tax deficiency for on capital_gain on the sale of silver spur equal to the dollar_figure million realized without a reduction for the basis in silver spur the petition assigned error to respondent’s failure to account for the basis of silver spur as reported on kdi’s tax continued mr klaas remained kdi’s sole shareholder at the time of the sale that mr klaas did not contribute his kdi stock to apex before the sale and that a merger of the two entities did not occur before the sale accordingly respondent contends that on the facts of the transactions petitioners klaas are subject_to tax on the sale in the alternative respondent relies on substance over form principles including the sham_transaction and the step-transaction doctrines to argue that mr klaas should be taxed on the sale of silver spur in the event we find that a merger or a contribution occurred before the sale respondent also presents alternative theories for taxing mr klaas on the gain from the sale of silver spur that are based on sec_367 relating to the denial of nonrecognition treatment for transfers from a domestic to a foreign_corporation and on sec_269 relating to the disallowance rules for tax-motivated corporate transactions if the court determines that petitioners klaas are not subject_to tax on the sale of silver spur we must determine whether apex is subject_to tax on the sale i ownership of kdi at the time of sale the first issue is which entity owned silver spur at the time of the sale respondent argues that the merger between kdi continued returns petitioners contend that silver spur had a cost_basis after depreciation of dollar_figure the parties attached basis and depreciation information to the stipulation of facts respondent did not address this issue at trial or on brief and apex did not become effective until the filing of the articles of merger with the state of washington on date over months after the sale thus respondent argues that mr klaas remained the sole shareholder of kdi at the time of sale respondent seeks to tax mr klaas on the basis of the following chain of ownership silver spur was sold by silver spur holdings a disregarded_entity wholly owned by kdi an s_corporation wholly owned by mr klaas petitioners do not contest the effective date of the merger argued by respondent or argue that the merger occurred before the sale instead petitioners argue the court should not consider respondent’s effective date argument because it is a new issue being raised for the first time on brief and mr klaas made a capital_contribution of his kdi stock to apex on date the date apex was incorporated petitioners appear to argue that the contribution was a separate transaction from the merger and occurred before the merger a party may not raise a new issue on brief where consideration of the issue would surprise or prejudice the opposing party see 116_tc_450 89_tc_352 n 85_tc_309 ndollar_figure in his opening statement respondent contended that the sale of silver spur occurred before the merger respondent’s trial position contradicted his pretrial memorandum which indicated his assent to an date merger date respondent’s pretrial memorandum stated that mr klaas transferred all his kdi shares to apex in exchange for apex stock on date nevertheless the parties did not stipulate the merger date moreover respondent’s position in his pretrial memorandum is inconsistent with petitioners’ position that mr klaas transferred the kdi stock in a capital_contribution and not in the merger transaction in the petition petitioners assigned error to respondent’s determination that apex and kdi entered into a merger transaction and alleged that mr klaas contributed his kdi stock to apex in a transaction separate from the merger relying on substance over form principles under petitioners’ argument they would have to establish whether mr klaas transferred the kdi stock in a capital_contribution or in the merger transaction and when he transferred the kdi stock petitioners should have known that the date of the merger relative to the date of the sale was at issue regardless of which theory respondent relies on the issue is which entity owned silver spur on the date of sale the issue as presented by petitioners under their contribution theory is essentially the same issue presented under respondent’s effective date argument--whether mr klaas owned kdi at the time of the sale petitioners are not required to introduce any additional or different evidence as their own argument depends on who was the ultimate owner of silver spur at the time of the sale nor have petitioners suggested that the record contains insufficient facts to permit us to decide the effective date of the merger or to consider respondent’s argument even if respondent’s effective date argument is a new issue it should not surprise or prejudice petitioners petitioners have not taken a position as to when the merger occurred petitioners would have difficulty arguing that the merger occurred before the sale under the terms of the merger plan kdi ceased to exist upon the merger and apex was the surviving entity under washington state law when a merger takes effect the target_corporation merges into the surviving corporation and the separate existence of the target ceases and the title to all real_estate owned by the target is vested in the surviving corporation wash rev code ann sec_23b a and b west if the merger had occurred before the date of the sale kdi would have ceased to exist apex would have been the surviving entity and apex should have been listed in the sale documents as the seller not kdi all the sale documents for silver spur show kdi as the signatory on the sale and thus still in existence at the time of the sale a finding that the merger occurred before the sale of silver spur would be inconsistent with petitioners’ reporting of the sale because kdi would not have existed after the merger on brief petitioners acknowledge that the merger did not take place until after the sale stating at the time of the sale kdi was silver spur rv park’s sole member petitioners’ position on brief is inconsistent with kdi’ sec_2001 short-year return which reported that the merger occurred on date petitioners do not take a position as to whether the merger occurred before or after the sale instead petitioners argue that mr klaas’s contribution of his kdi stock to apex was separate from the plan of merger the record does not establish that mr klaas made a capital_contribution of his kdi stock to apex before the sale of silver spur the stipulation of facts contains a stipulation that is contrary to petitioners’ assertion that mr klaas transferred his kdi stock to apex through a capital_contribution and not through the merger transaction the parties stipulated that mr klaas transferred all of his shares in kdi to apex pursuant to the plan of merger below when it incorporated mr klaas funded kdi with a capital_contribution of dollar_figure the stipulation does not indicate whether apex was funded with a contribution of kdi stock or from the proceeds from the sale of silver spur by kdi generally a stipulation of fact is treated as a conclusive admission by the parties and is binding 4it appears that the stipulation contains an error and should refer to mr klaas’s funding of apex on the parties rule e 87_tc_1451 we may modify or set_aside a stipulation that is clearly contrary to facts in the record 66_tc_312 the court will not allow a party to qualify change or contradict a stipulation except where justice requires rule e there is no documentation or fact in the record except for mr klaas’s self-serving testimony to establish a contribution of the kdi stock to apex independent from the merger documents petitioners are bound by the stipulation that mr klaas transferred his kdi stock to apex pursuant to the plan of merger petitioners cannot argue that mr klaas contributed his kdi stock to apex before the merger occurred although petitioners have not taken a position as to when the merger occurred petitioners’ position relies on kdi’s existence at the time of the sale thus petitioners implicitly acknowledge that the merger occurred after the sale otherwise kdi would have not existed at the time of the sale moreover washington state law supports respondent’s position that the 5respondent contends that under petitioners’ contribution argument mr klaas would also be taxable on the gain from his kdi stock at the time of the alleged contribution to a foreign_corporation under sec_367 resulting in double_taxation at the corporate and shareholder levels because respondent views apex as a foreign_corporation without a valid sec_953 election to be treated as a domestic_corporation respondent argues that the nonrecognition rules of sec_351 would not apply merger occurred upon the filing of the articles of merger on date after the sale of silver spur washington state law provides that the surviving entity in a merger must file articles of merger with the secretary of state wash rev code ann sec_23b west supp 23b west the plan of merger defined the effective time of the merger as the date of the filing of the articles of merger with the state washington state law recognizes the parties’ right to abandon an authorized merger at any time before the filing of the articles of merger in accordance with the procedure set forth in the plan of merger wash rev code ann sec_23b west the plan of merger between apex and kdi permitted the termination of the plan of merger under certain circumstances at any time before the effective time thus the merger between apex and kdi could have been abandoned after the sale of silver spur and was not final at the time of the sale finally we note that mr klaas chose to structure the transaction between kdi and the newly created apex as a merger without any documentation that he planned to make his capital_contribution of his kdi stock to apex independent and separate from the merger transaction taxpayers are entitled to arrange and conduct their affairs and structure their transactions to minimize any adverse tax implications 293_us_465 once having done so taxpayers are generally bound by the form of the transaction they chose and cannot disregard the chosen form when confronted with adverse tax consequences 417_us_134 57_tc_164 affd per curiam 496_f2d_1179 9th cir there is nothing in the record except mr klaas’s self- serving testimony to suggest that the plan of merger did not properly reflect the transactions between kdi and apex the parties structured the transaction in the form of a merger and executed the plan of merger to effect this result we find on the record and the stipulation of facts that mr klaas did not contribute the kdi stock to apex before the sale of silver spur we find on the basis of petitioners’ contribution argument and the reporting of the sale documents that petitioners have conceded that the merger did not occur until after the sale of silver spur thus mr klaas remained kdi’s sole shareholder at the time of the sale and is subject_to tax on the gain from the sale because petitioners klaas are liable for tax on the gain from the sale of silver spur respondent concedes the adjustments against apex for and the adjustments against mr klaas for ii respondent’s alternative arguments as an alternative argument respondent argues that mr klaas should be directly taxed on the gain from silver spur under either the sham_transaction or the step_transaction_doctrine in the event we find that a merger or contribution occurred before the sale respondent further argues that mr klaas is subject_to tax on the sale of silver spur under sec_367 or sec_269 since we find as a matter of fact that mr klaas remained kdi’s sole shareholder at the time of the sale we do not need to decide these issues iii fraud_penalty under sec_6663 sec_6663 imposes an addition_to_tax equal to percent of any underpayment attributable to fraud respondent contends that mr klaas is liable for the sec_6663 fraud_penalty for on account of his failure to report the gain from the sale of silver spur respondent bears the burden of proving fraud by clear_and_convincing evidence see sec_7454 rule b 80_tc_1111 fraud is an intentional wrongdoing with the purpose of evading taxes believed to be owing see 85_tc_934 to establish fraud respondent must prove an underpayment exists and mr klaas intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes see 94_tc_654 we have found above that mr klaas is taxable on the sale of silver spur as the sole shareholder of kdi he did not pay federal_income_tax on the gain from the sale therefore he underpaid his tax for the existence of fraud is a question of fact to be resolved upon consideration of the entire record 96_tc_858 affd 959_f2d_16 2d cir since direct evidence of fraud is rarely available fraud may be proved by circumstantial evidence and reasonable inferences from the facts 92_tc_661 courts have developed a nonexclusive list of factors or badges_of_fraud that demonstrate fraudulent intent 99_tc_202 these badges_of_fraud include understatement of income inadequate records failure_to_file tax returns implausible or inconsistent explanations of behavior concealment of income or assets failure to cooperate with tax authorities filing false documents failure to make estimated_tax payments dealing in cash engaging in illegal activities and engaging in a pattern of behavior that indicates an intent to mislead vogt v commissioner tcmemo_2007_209 no single factor is necessarily sufficient to establish fraud however a combination of several of these factors may constitute persuasive evidence of fraud niedringhaus v commissioner supra pincite respondent argues that mr klaas sought advice from tax_shelter promoters and considered various tax_shelter products before deciding to form a foreign_insurance_company to conceal the gain on the sale of silver spur respondent alleges that mr klaas established apex to reduce his u s tax_liability from the sale of silver spur but still had access to the sale proceeds for his personal benefit as evidence by a purported loan in respondent further alleges that mr klaas concealed the transactions at issue by failing to report the gain on his individual return or kdi’s return even though he listed kdi as the selling entity through his reliance on the stipulation of facts respondent misstates the purpose of mr klaas’s first seeking advice from msa mr klaas did not initiate a relationship with msa for advice on tax products to shelter the gain from the sale of silver spur the date letter does not state that mr klaas anticipated selling silver spur in fact the letter states the opposite that he intended to keep the property and pull out equity to invest in other investment opportunities mr klaas sought msa’s advice on these other investment opportunities mr klaas sought tax planning advice from msa regarding the sale of silver spur in date after receiving an unsolicited offer to purchase the property mr klaas decided not to pursue any of msa’s tax planning advice after making that decision mr klaas continued to negotiate the sale after mr klaas received a second unsolicited offer in date he sought advice from mr bishop and mr fuller then principals of cornerstone who recommended a foreign_insurance_company mr klaas delayed the sale of silver spur so that he would have time to implement the tax planning strategies although these actions establish that mr klaas sought to minimize his tax_liability from the sale none constitutes fraud clearly mr klaas was concerned about minimizing both his federal and state tax_liabilities from the sale of silver spur and discussed various ways to reduce his tax_liabilities with his tax advisers mr klaas acknowledged that one reason he formed apex was to minimize u s tax on the sale taxpayers are generally allowed to arrange their affairs and to structure their transactions to minimize any adverse tax consequences so long as the transactions have economic_effect apart from their tax benefits see gregory v helvering u s pincite 731_f2d_1417 9th cir affg 79_tc_714 mr klaas failed to structure the transactions in a manner that reflected economic reality although mr klaas’s dealings with msa demonstrate that he wanted to minimize taxes they do not support a finding of fraud the loan from apex to mr klaas is not evidence of fraud as respondent alleges respondent contends that the loan was part of a prearranged plan to take money out of apex respondent has not established that the loan was part of a prearranged plan in which mr klaas would have access to the sale proceeds for his personal benefit mr klaas credibly testified that he decided to use apex’s capital to repay his mortgage because apex earned a low interest rate on its capital reserves mr klaas signed a note with a 5-percent interest rate and repaid the loan in when he sold the residence respondent also contends that mr klaas concealed the gain by failing to report the sale on his individual return or kdi’s return mr klaas’s failure to report the gain from the sale on his individual or kdi’s return is not sufficient proof of fraud for the court to sustain the sec_6663 fraud_penalty although the failure includes an element of concealment apex reported the sale on its form_990 in addition kdi reported the merger with apex on it sec_2001 short-year return and attached the merger documents to the return apex’s continued use of form_990 instead of form_1120 after respondent’s determination that apex did not qualify for tax-exempt status is not evidence of fraud as respondent alleges because apex may challenge that determination finally respondent contends that mr klaas made false and inconsistent statements including the execution of a listed_transaction check sheet the check sheet dated date the nonforeign status certification and apex’s sec_953 election we do not believe mr klaas’s submission of any of these documents constitutes fraud with an intent to conceal income the check sheet included as prohibited_transactions transactions that shifted income to related companies purported to be insurance_companies that are subject_to little or no u s federal_income_tax although the overly broad description used in the check sheet would arguably apply to apex the listed_transaction identified by respondent--producer-owned reinsurance companies--does not apply to apex notice_2002_70 2002_2_cb_765 moreover the internal_revenue_service eliminated such reinsurance arrangements from the list of listed transactions on date before mr klaas signed the check sheet see notice_2004_67 2004_2_cb_600 accordingly we find that the check sheet is not evidence of fraud in the nonforeign certification mr klaas claimed that kdi a domestic entity was the seller thereby avoiding the percent withholding requirement of sec_1445 on the sale of u s real_property by a foreign_entity however petitioners now take an inconsistent_position claiming that apex was the seller while the position taken on the nonforeign certification is questionable it does not establish fraud as further evidence of fraud respondent contends that apex improperly annualized the gain from the sale of silver spur for purposes of its sec_953 election inflating it sec_2001 income to over dollar_figure million to artificially enhance apex’s reserves and to mislead respondent into believing that apex was maintaining an insurance_business apex also incorrectly calculated its annual gross underwriting_income for by failing to reduce its gross premiums by dollar_figure for the premiums it ceded for reinsuring the three income replacement policies see notice_89_79 supra c b pincite defining gross_income as gross premiums written less return_premiums and premiums_paid for reinsurance although apex may have made mistakes on its sec_953 election statement these mistakes do not constitute fraud the question of whether apex overstated its reserves does not affect the determination of which party was the seller of silver spur moreover the incorrect calculations may be contrary to petitioners’ interests for example the election reported annual underwriting_income that would disqualify apex from tax-exempt status see sec_501 the sec_953 election is not evidence of mr klaas’s fraudulent intent to evade taxes on the sale of silver spur respondent has not proven by clear_and_convincing evidence that mr klaas’s failure to report the sale of silver spur was fraudulent with the intent to evade taxes mr klaas engaged in aggressive tax planning to minimize his taxes on the sale of silver spur however his actions do not constitute fraud mr klaas’s limited experience as an accountant where he prepared simple individual tax returns for months following college does not prove that he acted with fraudulent intent we find that mr klaas is not liable for the sec_6663 fraud_penalty for iv negligence_penalty under sec_6662 as an alternative to the fraud_penalty respondent determined that petitioners are liable for a sec_6662 accuracy-related_penalty for on account of their failure to report the gain on the sale of silver spur sec_6662 and b and imposes a 20-percent penalty on an underpayment_of_tax that results from negligence or disregard of rules and regulations or from a substantial_understatement_of_income_tax negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the code sec_1_6662-3 income_tax regs an understatement of income_tax is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the sec_6662 penalty is inapplicable to the extent the taxpayer had reasonable_cause for the underpayment and the taxpayer acted in good_faith sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the relevant facts and circumstances sec_1 b income_tax regs the extent of the taxpayer’s efforts to assess the proper tax_liability is generally the most important factor id good_faith reliance on professional advice concerning tax laws may be a defense to negligence penalties 469_us_241 see also sec_1_6664-4 income_tax regs reliance on professional advice is not an absolute defense to negligence but a factor to be considered 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 petitioners contend that they are not liable for the sec_6662 penalty because mr klaas reasonably and in good_faith relied on the advice of tax professionals in forming apex despite the advice received from tax professionals petitioners have not demonstrated that they acted with due care in reporting the sale of silver spur mr klaas engaged in aggressive tax planning to minimize his taxes on the sale of silver spur mr klaas was aware of the potential risks associated with an offshore insurance_company and nevertheless chose to structure the transactions in this matter mr klaas maintains that he intended to operate apex as a profitable insurance_business however he made no serious effort to achieve that result in the years following apex’s inception mr klaas claimed that he pursued niche markets within the insurance industry however his actions show that he was not willing to accept the risks associated with the insurance_business as he abandoned the market once an insurance claim was filed furthermore mr klaas negotiated the sale of silver spur and executed the sales documents which listed kdi as the selling entity as an experienced and successful businessman mr klaas should have been aware that the sale documents did not comport with the plan of merger because kdi would cease to exist when the merger occurred mr klaas should have also known that the articles of merger were not filed until after the sale mr klaas did not rely on professionals to negotiate the sale of silver spur or prepare the sale documents we find that the underpayment is attributable to negligence accordingly petitioners are liable for the sec_6662 and b accuracy-related_penalty for to reflect the foregoing decision will be entered for petitioner in docket no decision will be entered under rule in docket no
